Exhibit 10.40
FISCAL YEAR 2009
SUPPLEMENTAL BONUS AGREEMENT
     This Fiscal Year 2009 Supplemental Bonus Agreement (the “Agreement”) was
approved by the Compensation Committee of the Board of Directors (the
“Committee”) of Sysco Corporation (the "Company”), and agreed to by the Company
and                                          (“Executive) effective June 27,
2008. This Agreement is for the Company’s fiscal year ending June 27, 2009 (the
“Fiscal Year”).
     1. Implementation and Administration of Agreement. The Committee shall
implement and administer the terms and conditions of this Agreement. All
decisions made by the Committee pursuant to the provisions of this Agreement
shall be made in the Committee’s sole discretion and shall be final and binding
on all persons, including the Company and Executive.
     2. Evaluation of Performance. Within 90 days after the end of the Fiscal
Year, the Committee shall complete an evaluation of Executive’s performance for
such Fiscal Year, including but not limited to a review of the following
performance areas: (a) implementation of the Company’s long-term strategy,
(b) succession planning and (c) implementation of the Company’s planned
information technology initiatives. Based upon this evaluation, Executive’s
compensation for the Fiscal Year will be adjusted, in the Committee’s sole
discretion, as follows:
     (a) Performance Exceeds Expectations. If Executive’s performance for the
Fiscal Year “exceeds expectations,” Executive will be entitled to receive a
bonus (the “Performance Bonus”) equal to (x) the Adjustment Factor multiplied by
(y) the bonus earned by Executive for such Fiscal Year under the Sysco
Corporation 2005 Management Incentive Plan, as it may be amended (the “MIP
Bonus”). For purposes of this Section 2(a) and Section 2(c) below, the
“Adjustment Factor” shall be a percentage of up to 25% selected by the Committee
based upon the Committee’s determination of Executive’s performance for such
Fiscal Year.
     (b) Performance Meets Expectations. If Executive’s performance for the
Fiscal Year “meets expectations,” Executive shall not be entitled to receive a
Performance Bonus as set forth in Section 2(a) above, nor shall Executive’s MIP
Bonus be subject to reduction as set forth in Section 2(c) below.
     (c) Performance Below Expectations. If Executive’s performance for the
Fiscal Year is “below expectations,” Executive’s MIP Bonus for such Fiscal Year
shall be reduced by an amount equal to the Adjustment Factor times the
Executive’s MIP Bonus (the “Forfeited Amount”).
Notwithstanding anything to the contrary contained herein, Executive shall not
be entitled to a Performance Bonus under this Agreement unless Executive is
otherwise eligible to receive a MIP Bonus for the Fiscal Year. Executive
acknowledges and agrees that all determinations required pursuant to this
Section 2 shall be made by the Committee in its sole and absolute discretion.
     3. Performance Bonus. If earned in accordance with Section 2(a) above, the
Performance Bonus will be paid in cash as soon administratively feasible
following the Company’s determination of Executive’s MIP Bonus amount; provided
however, that the Performance Bonus must be paid before the later of (i) the
date that is 2 1/2 months from the end of Executive’s first taxable year in
which the Performance Bonus is no longer subject to a substantial risk of
forfeiture or (ii) the date that is 2 1/2 months from the end of Company’s first
taxable year in which the amount is no longer subject to a

 



--------------------------------------------------------------------------------



 



substantial risk of forfeiture, it being the intent of the parties that the
compensation paid pursuant to this Agreement not in any way be subject to
Section 409A of the Code (and this clause shall be interpreted in a manner that
is consistent therewith). In addition, in no event will the Performance Bonus
increase the amount of compensation earned by Executive under the Sysco
Corporation 2005 Management Incentive Plan, as it may be amended, and the
related agreement between Executive and the Company. Executive acknowledges and
agrees that the Company’s obligations under this Agreement shall at all times be
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company or its subsidiaries for payment of any benefits under
the Agreement.
     4. No Employment Arrangements Implied; Termination of Employment. The
existence of this Agreement shall not be deemed to constitute a contract of
employment between the Company and Participant, nor shall it constitute a right
to remain in the employ of the Company. If Executive’s employment with the
Company terminates for any reason prior to the end of the Fiscal Year,
including, without limitation, as a result of death, disability or following a
change of control of the Company: (a) Section 2(a) will be applied by treating
the date Executive’s employment terminates as the end of the Fiscal Year for
purposes of such Section if, under the terms of that certain Severance Agreement
by and between Executive and Company (as amended through the date hereof, the
“Severance Agreement”), Executive is entitled to receive a MIP Bonus for the
Fiscal Year, (b) Section 2(a) will not apply for the Fiscal Year (i.e.,
Executive will not be eligible to receive a Performance Bonus under this
Agreement) if, under the terms of the Severance Agreement, Executive is not
entitled to receive a MIP Bonus for the Fiscal Year, (c) in no event will
Section 2(c) apply to Executive (i.e., Executive’s MIP Bonus will not be subject
to reduction regardless of whether his performance immediately prior to the date
of his termination was “below expectations”).
     5. Waiver of Forfeited Amount. In consideration for the opportunity to earn
the Performance Bonus, Executive hereby unconditionally waives his right to
receive the Forfeited Amount.
     6. Withholding Taxes. The Company may withhold from all payments due to
Executive hereunder all taxes that, by applicable federal, state, local or other
law, the Company is required to withhold therefrom.
     7. Term of Agreement. This Agreement shall be effective only for this
Fiscal Year (i.e., the fiscal year ending June 27, 2009).
     8. Successors; Binding Agreement.
     (a) This Agreement shall be binding on the Company, its successors (whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise) and assigns.
     (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts remain to be payable to Executive hereunder had Executive
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to such person or persons appointed in writing by Executive to
receive such amounts or, if no person is so appointed, to Executive’s estate.
     9. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the state of Delaware without regard to the principle of
conflicts of laws.

 



--------------------------------------------------------------------------------



 



     10. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     11. Severability. Provided the other provisions of this Agreement do not
frustrate the purpose and intent of the law, in the event that any portion of
this Agreement shall be determined to be invalid or unenforceable to any extent,
the same shall to that extent be deemed severable from this Agreement and the
invalidity or unenforceability thereof shall not affect the validity and
enforceability of the remaining portion of this Agreement.
     12. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. Except as otherwise specifically provided
herein, the rights of, and benefits payable to, Executive, Executive’s estate or
Executive’s beneficiaries pursuant to this Agreement are in addition to any
rights of, or benefits payable to, Executive, Executive’s estate or Executive’s
beneficiaries under any other employee benefit plan or compensation arrangement
of the Company, except as herein specifically provided.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first above written.

                  SYSCO CORPORATION       EXECUTIVE    
 
               
By:
               
Name:
 
 
     
 
   
 
               
Title:
               
 
               

 